On April 19, 1990, the Defendant was sentenced to fifteen (15) years, three (3) days until April 22, 2005, the Defendant’s discharge date under his previous suspended sentence for the revocation of Count I, Theft and Count II, Burglary.
On August 3, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Francis J. McCarvel, Attorney at Law from Glasgow, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is amended to provide that in the Revocation Order dated, April 19, 1990, the sentences imposed for Burglary and Theft shall be served concurrently rather than consecutively. Thus the petitioner will serve five (5) years and three (3) days rather than fifteen (15) years and three (3) days. The conditions shall remain the same as originally imposed.
The reasons for the decision are (1) the statute in effect at the time of the original sentencing presumed that the sentence would run concurrently; and (2) to obtain uniformity in sentencing.